Case: 18-30951      Document: 00514862972         Page: 1    Date Filed: 03/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                          FILED
                                    No. 18-30951                       March 7, 2019
                                  Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk

SHREVEPORT CHAPTER #237 OF THE UNITED DAUGHTERS OF THE
CONFEDERACY,

                                                 Plaintiff-Appellant
v.

CADDO PARISH COMMISSION,

                                                 Defendant-Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:17-CV-1346


Before SMITH, WIENER, and WILLETT, Circuit Judges.
WIENER, Circuit Judge.*
       Plaintiff-Appellant Shreveport Chapter #237 of the United Daughters of
the Confederacy (“UDC”) sued Defendant-Appellee Caddo Parish Commission
(the “Commission”) formerly, the Caddo Parish Police Jury, and the seven,
subsequently dismissed Parish commissioners individually, after the
Commission notified the UDC that its century-old Confederate Monument
would have to be removed from the Caddo Parish Courthouse Square, known


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30951     Document: 00514862972   Page: 2   Date Filed: 03/07/2019



                                No. 18-30951
as Block 23, City of Shreveport. A courthouse has been maintained by Caddo
Parish on the same property since at least 1860. In 1903, the UDC was given
permission to erect the Confederate Monument on the Courthouse Square.
Removal of that monument is the subject of this litigation.
      The Parish Commission told the UDC in 2016 that the monument would
have to be removed from the Courthouse Square, but did not specify the party
or parties that would have to bear the cost of removal. The UDC filed the
instant lawsuit claiming the perpetual right to maintain its Confederate
Monument on the Courthouse Square where it had remained since it was
erected more than a century earlier. The UDC first sought injunctive relief
which the district court denied in January 2018. The court then addressed the
Parish Commission’s Motion for Summary Judgment seeking dismissal of the
UDC’s action at the core of which lies the question whether the Caddo Parish
Commission has the authority to require removal of the Confederate
Monument from the front plat or portion of the Caddo Parish Courthouse
Square in the heart of downtown Shreveport.
      In its exhaustive and well-reasoned Memorandum Ruling on the
Commission’s summary judgment motion, the district court concluded that the
UDC had failed to show that there were issues of material fact sufficient to
justify a trial. The court then dismissed all UDC claims with prejudice. (We
note in passing that the question of which party or parties must bear the
eventual cost of removing the subject monument from the Courthouse Square
remains to be determined.) For essentially the same reasons and reasoning
set forth by the district court in its July 25, 2018 Memorandum Ruling, we
affirm its Judgment of even date, dismissing all claims of the UDC with
prejudice and at its cost.
AFFIRMED.


                                      2